MEMORANDUM **
Raimundo Martinez-Orosco appeals the sentence imposed upon the revocation of his supervised release. Martinez-Orosco’s contention that the supervised release regime is unconstitutional and that United States v. HuertaPimental, 445 F.3d 1220 (9th Cir.2006), has been undermined by the Supreme Court’s decision in Cunningham v. California, 549 U.S. 270, 127 S.Ct. 856, 166 L.Ed.2d 856 (2007), is foreclosed by our decision in United States v. Santana, 526 F.3d 1257, 1262 (9th Cir.2008). Huerta-Pimental remains good law after Cunningham, and the revocation of Martinez-Orosco’s supervised release and resulting imposition of his sentence did not violate his constitutionally protected right. Id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.